TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00402-CR


Harold Newton King, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. D-1-DC-07-200435, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Harold Newton King seeks to appeal a judgment of conviction for assault with family
violence.  Sentence was imposed on June 6, 2007.  There was no motion for new trial.  The deadline
for perfecting appeal was therefore July 6, 2007.  Tex. R. App. P. 26.2(a)(1).  King's pro se notice
of appeal was filed on June 4, 2008.  Under the circumstances, we lack jurisdiction to dispose of
the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).  If King is entitled to an out-of-time appeal, he must seek it by means of a
post-conviction application for writ of habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07
(West Supp. 2007).  King's motion for extension of time to file brief is dismissed.

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   July 23, 2008
Do Not Publish